On December 20, 2006, this court found that respondent, Leon Boyd, had engaged in the unauthorized practice of law, enjoined him from the unauthorized practice of law in the future, ordered him to pay costs of the Board on the Unauthorized Practice of Law, and imposed a civil penalty in the amount of $3,500. The civil penalty and board costs were certified to the Attorney General’s Office for collection on June 2, 2008. On July 29, 2009, relator, Cleveland Bar Association, filed a motion for an order to appear and show cause, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for failure to comply with the court’s December 20, 2006 order to discontinue the unauthorized practice of law. On August 20, 2009, this court granted that motion and ordered respondent to appear before the court on September 16, 2009. Respondent did not appear as ordered.
The court finds respondent in contempt for failing to comply with the court’s order and continuing to engage in the unauthorized practice of law. It is ordered by the court that respondent is sentenced to 30 days in jail, with 23 days of the sentence suspended on the condition that respondent discontinues the unauthorized practice of law. Respondent shall serve seven days of mandatory jail time.
It is further ordered by the court, sua sponte, that the Clerk of the Supreme Court of Ohio is hereby authorized to release to the appropriate law enforcement officials any information concerning respondent that is otherwise confidential, including respondent’s Social Security number, for the purpose of facilitating execution of the warrant issued for the arrest of respondent.